Appellant was tried and convicted on an information charging him with unlawfully concealing one gallon of moonshine whiskey on which the tax was imposed by the Beverage Act of Florida, thereby intending *Page 585 
to defraud the State of Florida of such tax. He was sentenced to three years in the State penitentiary.
We do not think the information was sufficient, in that it does not allege that the tax had not been paid. We think the punishment imposed in view of the offense charged was contrary to Section Eight, Declaration of Rights, and some of the evidence should not have been admitted. For these reasons the judgment is reversed.
Reversed.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.